Cole, J.
We do not think there was any error in the refusal of the court to grant the nonsuit. The evidence tended to prove, indeed did prove, that the defendant’s young horse had been seen several times in the same pasture with plaintiff’s mare, about a year before she had a colt It was very true that no witness was able to testify that he had ever seen the horse cover the mare, but the fact that the animals were together about the time the mare was got with foal by somebody’s horse, was a circumstance to go to the jury upon the question whether the defendant’s horse was the sire of the foal, or not. And we may, in this connection, dispose of another objection raised by defendant’s counsel, that the verdict was unsupported by evidence, and should have been set aside. According to our view of the testimony this objection is untenable. There was evidence which justified the verdict. It is said there was as much proof to show that McGovern's horse got the plaintiff’s mare with foal as that the defendant’s horse did it. This is a mistake. The defend*557ant’s borse was seen several times in tbe pasture-with plaintiff’s mare. No witness swears to seeing McGovern’s borse in tbe pasture with tbe mare. It is true McGovern’s borse was seen in tbe defendant’s lot after harvest, and it was running in tbe road part of tbe time that summer. It was not impossible for it to be tbe sire of tbe foal, but tbe probabilities are strongly against that supposition. But at all events these questions were proper matter for tbe jury to determine upon tbe evidence submitted. ¥e are unable to say that tbe verdict has no sufficient evidence to sustain it.
It is claimed further that the court erred in not instructing the jury as requested by thé defendant that the judgment in the former action between the parties was a bar to this. Tbe former suit was commenced September 22d, 1869, for trespass qucire clausumfregit. It was alleged in the complaint in that action that the defendant bad at divers times between the 1st and 22d days of September, 1869, “ by bis stud-borse ,and bull ” trespassed upon the plaintiff’s close. Under this complaint the plaintiff might have recovered any damages which be bad sustained prior to the commencement of the suit to the amount claimed in bis complaint. But at that time it is obvious the damages claimed in the present suit did not and could not from the nature of the case exist. Tbe gravamen oí this case is that the defendant’s borse got the plaintiff’s mare with foal, which it is claimed injured the mare in her growth, and that the plaintiff was deprived of her use the next season, in consequence of the animal being in that condition. And it may be true that the damages resulting to the plaintiff by reason of bis mare having been got with foal is a legitimate consequence of the original trespass. But the former action was solely for that wrongful act, and for such damages as the plaintiff bad then sustained by it to bis close. These subsequent damages did not then exist and of course could not possibly have been adjudicated in that action. No evidence could have been submitted to the jury in respect to them, and they could not then have *558been litigated. That the mare was with foal was a fact not developed or known when the former action was tried, and how her being in that condition would afféct her growth, or whether it would prevent the plaintiff from using her on his farm, as he otherwise might do, were matters not disclosed until many months afterwards.
The principle is well .settled, that matters which have been once determined by judicial decision cannot be again drawn into controversy as between the parties .and privies to the action ; but this only extends as far as the subject matter of the second suit is substantially the same as that of the first. Had the plaintiff waited until September, 1870, before he brought his action for the trespass to his close, he might have recovered in that suit by way of special damage for the loss occasioned by reason of the defendant’s horse getting his mare with a foal. But he would .have had to lay the foundation for this special damage in his complaint. But no such special damage was alleged in the former suit and could .not be, for the obvious reason that none such had been sustained. Por any damage done to the plaintiff’s close by the horse and bull, the former recovery is a complete bar. But it is very apparent that the injury complained of in this suit was not a matter which was or could be litigated or dra vn in question in the former action. The subject matter of this action did not then exist, and could not have been within the issue .of the former adjudication. The counsel in this case do not differ as to the conclusiveness of a former recovery upon the cause of action there in issue and determined. They only differ as to the application of that rule of law. It seems to us .that it cannot apply here, for the obvious reason that the matter for which the plaintiff now sues has never been heard or determined. The transcript of the docket of the justice-in the former action .abundantly proves of itself, that the particular matter of this suit did not come in question. And this remark is all we deem it. necessary to say in answer .to the exception to the refusal of the court to give the second *559special instruction asked by tbe defendant. In order to make a record evidence to conclude any matter, it should appear tbat tbat matter was in issue. It did not appear from tbe transcript of tbe justice’s docket tbat tbe cause of action herein was included in tbe former suit, but tbe contrary inference arises therefrom. Tbe objection tbat tbe plaintiff’s affidavit for a trial de novo in tbe circuit court was not served on tbe defend■ant or filed with tbe clerk eight days prior to tbe term at which tbe appeal was tried, as required by chap. 262, Laws of 1864, was'not taken in tbe court below and was waived by tbe parties going to trial.
It follows, from these views, tbat tbe judgment of tbe circuit court must be affirmed.
By the Court. — Judgment affirmed.